Exhibit 10.4

 

CHELSEA THERAPEUTICS INTERNATIONAL, LTD.

 

2004 STOCK PLAN

(as amended February 1, 2006)

 

1. Purpose. The purpose of the Amended and Restated 2004 Stock Plan (the “Plan”)
of Chelsea Therapeutics International, Ltd. (the “Company”) is to increase
shareholder value and to advance the interests of the Company by furnishing a
variety of economic incentives (“Incentives”) designed to attract, retain and
motivate employees, directors and consultants. Incentives may consist of
opportunities to purchase or receive shares of Common Stock, $0.0001 par value,
of the Company (“Common Stock”) on terms determined under this Plan.

 

2. Administration. The Plan shall be administered by a committee of the Board of
Directors of the Company (the “Committee”). The Committee shall consist of not
less than two directors of the Company who shall be appointed from time to time
by the board of directors of the Company. Each member of the Committee shall be
a “non-employee director” within the meaning of Rule 16b-3 of the Exchange Act
of 1934, as amended (together with the rules and regulations promulgated
thereunder, the “Exchange Act”), and an “outside director” as defined in Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). The
Committee shall have complete authority to determine all provisions of all
Incentives awarded under the Plan (as consistent with the terms of the Plan), to
interpret the Plan, and to make any other determination which it believes
necessary and advisable for the proper administration of the Plan. The
Committee’s decisions and matters relating to the Plan shall be final and
conclusive on the Company and its participants. No member of the Committee will
be liable for any action or determination made in good faith with respect to the
Plan or any Incentives granted under the Plan. The Committee will also have the
authority under the Plan to amend or modify the terms of any outstanding
Incentives in any manner; provided, however, that the amended or modified terms
are permitted by the Plan as then in effect and that any recipient of an
Incentive adversely affected by such amended or modified terms has consented to
such amendment or modification. No amendment or modification to an Incentive,
however, whether pursuant to this Section 2 or any other provision of the Plan,
will be deemed to be a re-grant of such Incentive for purposes of this Plan
(notwithstanding that such amendment or modification may be deemed to be a new
grant of an incentive stock option, as such term is defined in Section 422 of
the Code, under the Code). If at any time there is no Committee, then for
purposes of the Plan the term “Committee” shall mean the Company’s Board of
Directors.

 

3. Eligible Participants. Employees of the Company or its subsidiaries
(including officers and employees of the Company or its subsidiaries), directors
and consultants, advisors or other independent contractors who provide services
to the Company or its subsidiaries (including members of the Company’s
scientific advisory board) shall become eligible to receive Incentives under the
Plan when designated by the Committee. Participants may be designated
individually or by groups or categories (for example, by pay grade) as the
Committee deems appropriate. Participation by officers of the Company or its
subsidiaries and any performance objectives relating to such officers must be
approved by the Committee. Participation by others and any performance
objectives relating to others may be approved by groups or categories (for
example, by pay grade) and authority to designate participants who are not
officers and to set or modify such targets may be delegated.



--------------------------------------------------------------------------------

4. Types of Incentives. Incentives under the Plan may be granted in any one or a
combination of the following forms: (a) incentive stock options and
non-statutory stock options (Section 6); (b) stock appreciation rights (“SARs”)
(Section 7); (c) stock awards (Section 8); (d) restricted stock (Section 8); and
(e) performance shares (Section 9). Only employees of the Company shall be
entitled to receive incentive stock options under Section 422 of the Code.

 

5. Shares Subject to the Plan.

 

5.1. Number of Shares. Subject to adjustment as provided in Section 11.6, the
number of shares of Common Stock which may be issued under the Plan is 1,596,432
shares of Common Stock. Of such aggregate number of shares of Common Stock that
may be issued under the Plan, the maximum number of shares that may be issued as
incentive stock options under Section 422 of the Code is 1,596,432. Any shares
of Common Stock available for issuance as incentive stock options may be
alternatively issued as other types of Incentives under the Plan. Shares of
Common Stock that are issued under the Plan or that are subject to outstanding
Incentives will be applied to reduce the maximum number of shares of Common
Stock remaining available for issuance under the Plan.

 

5.2. Cancellation. To the extent that cash in lieu of shares of Common Stock is
delivered upon the exercise of an SAR pursuant to Section 7.4, the Company shall
be deemed, for purposes of applying the limitation on the number of shares, to
have issued the greater of the number of shares of Common Stock which it was
entitled to issue upon such exercise or on the exercise of any related option.
In the event that a stock option or SAR granted hereunder expires or is
terminated or canceled unexercised or unvested as to any shares of Common Stock,
such shares may again be issued under the Plan either pursuant to stock options,
SARs or otherwise. In the event that shares of Common Stock are issued as
restricted stock or pursuant to a stock award and thereafter are forfeited or
reacquired by the Company pursuant to rights reserved upon issuance thereof,
such forfeited and reacquired shares may again be issued under the Plan, either
as restricted stock, pursuant to stock awards or otherwise. Shares of Common
Stock which are withheld to pay the exercise price of an option and/or any
related withholding obligations shall again be available for issuance under the
Plan. The Committee may also determine to cancel, and agree to the cancellation
of, stock options in order to make a participant eligible for the grant of a
stock option at a lower price than the option to be canceled.

 

6. Stock Options. A stock option is a right to purchase shares of Common Stock
from the Company. The Committee may designate whether an option is to be
considered an incentive stock option or a non-statutory stock option. To the
extent that any incentive stock option granted under the Plan ceases for any
reason to qualify as an “incentive stock option” for purposes of Section 422 of
the Code, such incentive stock option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a non-statutory stock
option. Each stock option granted by the Committee under this Plan shall be
subject to the following terms and conditions:

 

6.1. Price. The option price per share shall be determined by the Committee,
subject to adjustment under Section 11.6.

 

2



--------------------------------------------------------------------------------

6.2. Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to adjustment as provided in Section 11.6.
The number of shares of Common Stock subject to a stock option shall be reduced
in the same proportion that the holder thereof exercises a SAR if any SAR is
granted in conjunction with or related to the stock option.

 

6.3. Duration and Time for Exercise. Subject to earlier termination as provided
in Section 11.4 and except for incentive stock options which shall be subject to
the provisions of Section 6.5, the term of each stock option shall be determined
by the Committee but shall not exceed ten years from the date of grant. Each
stock option shall become exercisable at such time or times during its term as
shall be determined by the Committee at the time of grant. The Committee may
accelerate the exercisability of any stock option.

 

6.4. Manner of Exercise. Subject to the conditions contained in this Plan and in
the agreement with the recipient evidencing such option, a stock option may be
exercised, in whole or in part, by giving written notice to the Company,
specifying the number of shares of Common Stock to be purchased and accompanied
by the full purchase price for such shares. The exercise price shall be payable
(a) in United States dollars upon exercise of the option and may be paid by
cash; uncertified or certified check; bank draft; (b) at the discretion of the
Committee, by delivery of shares of Common Stock that are already owned by the
participant in payment of all or any part of the exercise price, which shares
shall be valued for this purpose at the Fair Market Value on the date such
option is exercised; or (c) at the discretion of the Committee, by instructing
the Company to withhold from the shares of Common Stock issuable upon exercise
of the stock option shares of Common Stock in payment of all or any part of the
exercise price and/or any related withholding tax obligations, which shares
shall be valued for this purpose at the Fair Market Value or in such other
manner as may be authorized from time to time by the Committee. The shares of
Common Stock delivered by the participant pursuant to Section 6.4(b) must have
been held by the participant for a period of not less than six months prior to
the exercise of the option, unless otherwise determined by the Committee. Prior
to the issuance of shares of Common Stock upon the exercise of a stock option, a
participant shall have no rights as a shareholder. Except as otherwise provided
in the Plan, no adjustment will be made for dividends or distributions with
respect to such stock options as to which there is a record date preceding the
date the participant becomes the holder of record of such shares, except as the
Committee may determine in its discretion.

 

6.5. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as incentive stock options (as such term
is defined in Section 422 of the Code):

 

(a) To the extent that the aggregate Fair Market Value (determined as of the
time the option is granted) of the shares of Common Stock with respect to which
incentive stock options are exercisable for the first time by any participant
during any calendar year (under the Plan and any other incentive stock option
plans of the Company or any subsidiary or parent corporation of the Company)
shall exceed

 

3



--------------------------------------------------------------------------------

$100,000, such excess portion of the incentive stock options will be treated as
Non-Statutory Stock Options; provided that this provision shall have no force or
effect to the extent that its inclusion in the Plan is not necessary for the
Incentive to qualify as incentive stock options pursuant to Section 422 of the
Code. The determination will be made by taking incentive stock options into
account in the order in which they were granted.

 

(b) Any incentive stock option certificate authorized under the Plan shall
contain such other provisions as the Committee shall deem advisable, but shall
in all events be consistent with and contain all provisions required in order to
qualify the options as incentive stock options.

 

(c) All incentive stock options must be granted within ten years from the
earlier of the date on which this Plan was adopted by board of directors or the
date this Plan was approved by the Company’s shareholders.

 

(d) Unless sooner exercised, all incentive stock options shall expire no later
than 10 years after the date of grant. No incentive stock option may be
exercisable after ten (10) years from its date of grant (or five (5) years from
its date of grant if, at the time the incentive stock option is granted, the
Participant owns, directly or indirectly, more than 10% of the total combined
voting power of all classes of stock of the Company or any parent or subsidiary
corporation of the Company).

 

(e) The exercise price for incentive stock options shall be not less than 100%
of the Fair Market Value of the Common Stock subject thereto on the date of
grant; provided that the exercise price shall be 110% of the Fair Market Value
if, at the time the incentive stock option is granted, the participant owns,
directly or indirectly, more than 10% of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary corporation of the
Company.

 

6.6 Right of Redemption. The agreement with the recipient evidencing a stock
option grant may include a provision whereby the Company may elect, prior to the
date of the first registration of an equity security of the Company pursuant to
the Exchange Act of 1934, as amended, to repurchase from a former Company
employee, director, consultant, advisor or other independent contractor, and
their respective successors and assigns, all or any part of the shares of Common
Stock received by a participant pursuant to the exercise of a stock option. Any
such repurchase must be made no later than six months following the termination
of the holder’s relationship with the Company giving rise to the stock option
grant and at Fair Market Value, as determined by the Committee, on such date of
redemption.

 

7. Stock Appreciation Rights. An SAR is a right to receive, without payment to
the Company, a number of shares of Common Stock, cash or any combination
thereof, the amount of which is determined pursuant to the formula set forth in
Section 7.4. An SAR may be granted (a) with respect to any stock option granted
under this Plan, either concurrently with the grant of such stock option or at
such later time as determined by the Committee (as to all or any portion of the

 

4



--------------------------------------------------------------------------------

shares of Common Stock subject to the stock option), or (b) alone, without
reference to any related stock option. Each SAR granted by the Committee under
this Plan shall be subject to the following terms and conditions:

 

7.1. Number; Exercise Price. Each SAR granted to any participant shall relate to
such number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 11.6. In the case of an SAR granted
with respect to a stock option, the number of shares of Common Stock to which
the SAR pertains shall be reduced in the same proportion that the holder of the
option exercises the related stock option. The exercise price of an SAR will be
determined by the Committee, in its discretion, at the date of grant but may not
be less than 100% of the Fair Market Value of the shares of Common Stock subject
thereto on the date of grant.

 

7.2. Duration. Subject to earlier termination as provided in Section 11.4, the
term of each SAR shall be determined by the Committee but shall not exceed ten
years and one day from the date of grant. Unless otherwise provided by the
Committee, each SAR shall become exercisable at such time or times, to such
extent and upon such conditions as the stock option, if any, to which it relates
is exercisable. The Committee may in its discretion accelerate the
exercisability of any SAR.

 

7.3. Exercise. An SAR may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of SARs which the holder wishes to
exercise. Upon receipt of such written notice, the Company shall, within 90 days
thereafter, deliver to the exercising holder certificates for the shares of
Common Stock or cash or both, as determined by the Committee, to which the
holder is entitled pursuant to Section 7.4.

 

7.4. Payment. Subject to the right of the Committee to deliver cash in lieu of
shares of Common Stock (which, as it pertains to officers and directors of the
Company, shall comply with all requirements of the Exchange Act), the number of
shares of Common Stock which shall be issuable upon the exercise of an SAR shall
be determined by dividing:

 

(a) the number of shares of Common Stock as to which the SAR is exercised
multiplied by the amount of the appreciation in such shares (for this purpose,
the “appreciation” shall be the amount by which the Fair Market Value of the
shares of Common Stock subject to the SAR on the exercise date exceeds (1) in
the case of an SAR related to a stock option, the exercise price of the shares
of Common Stock under the stock option or (2) in the case of an SAR granted
alone, without reference to a related stock option, an amount which shall be
determined by the Committee at the time of grant, subject to adjustment under
Section 11.6); by

 

(b) the Fair Market Value of a share of Common Stock on the exercise date.

 

In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable. No fractional

 

5



--------------------------------------------------------------------------------

shares of Common Stock shall be issued upon the exercise of an SAR; instead, the
holder of the SAR shall be entitled to receive a cash adjustment equal to the
same fraction of the Fair Market Value of a share of Common Stock on the
exercise date or to purchase the portion necessary to make a whole share at its
Fair Market Value on the date of exercise.

 

8. Stock Awards and Restricted Stock. A stock award consists of the transfer by
the Company to a participant of shares of Common Stock, without other payment
therefor, as additional compensation for services to the Company. The
participant receiving a stock award will have all voting, dividend, liquidation
and other rights with respect to the shares of Common Stock issued to a
participant as a stock award under this Section 8 upon the participant becoming
the holder of record of such shares. A share of restricted stock consists of
shares of Common Stock which are sold or transferred by the Company to a
participant at a price determined by the Committee (which price shall be at
least equal to the minimum price required by applicable law for the issuance of
a share of Common Stock) and subject to restrictions on their sale or other
transfer by the participant, which restrictions and conditions may be determined
by the Committee as long as such restrictions and conditions are not
inconsistent with the terms of the Plan. The transfer of Common Stock pursuant
to stock awards and the transfer and sale of restricted stock shall be subject
to the following terms and conditions:

 

8.1. Number of Shares. The number of shares to be transferred or sold by the
Company to a participant pursuant to a stock award or as restricted stock shall
be determined by the Committee.

 

8.2. Sale Price. The Committee shall determine the price, if any, at which
shares of restricted stock shall be sold or granted to a participant, which may
vary from time to time and among participants and which may be below the Fair
Market Value of such shares of Common Stock at the date of sale.

 

8.3. Restrictions. All shares of restricted stock transferred or sold hereunder
shall be subject to such restrictions as the Committee may determine, including,
without limitation any or all of the following:

 

(a) a prohibition against the sale, transfer, pledge or other encumbrance of the
shares of restricted stock, such prohibition to lapse at such time or times as
the Committee shall determine (whether in annual or more frequent installments,
at the time of the death, disability or retirement of the holder of such shares,
or otherwise);

 

(b) a requirement that the holder of shares of restricted stock forfeit, or (in
the case of shares sold to a participant) resell back to the Company at his or
her cost, all or a part of such shares in the event of termination of his or her
employment or consulting engagement during any period in which such shares are
subject to restrictions; or

 

(c) such other conditions or restrictions as the Committee may deem advisable.

 

6



--------------------------------------------------------------------------------

8.4. Escrow. In order to enforce the restrictions imposed by the Committee
pursuant to Section 8.3, the participant receiving restricted stock shall enter
into an agreement with the Company setting forth the conditions of the grant.
Shares of restricted stock shall be registered in the name of the participant
and deposited, together with a stock power endorsed in blank, with the Company.
Each such certificate shall bear a legend in substantially the following form:

 

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 2004 Stock Plan of Chelsea Therapeutics
International, Ltd., (the “Company”), as amended from time to time, and an
agreement entered into between the registered owner and the Company. A copy of
the 2004 Stock Plan, as amended from time to time, and the agreement is on file
in the office of the secretary of the Company.

 

8.5. End of Restrictions. Subject to Section 11.5, at the end of any time period
during which the shares of restricted stock are subject to forfeiture and
restrictions on transfer, such shares will be delivered free of all restrictions
to the participant or to the participant’s legal representative, beneficiary or
heir.

 

8.6. Shareholder. Subject to the terms and conditions of the Plan, each
participant receiving restricted stock shall have all the rights of a
shareholder with respect to shares of stock during any period in which such
shares are subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such shares. Dividends paid in cash or property
other than Common Stock with respect to shares of restricted stock shall be paid
to the participant currently.

 

9. Performance Shares. A performance share consists of an award which shall be
paid in shares of Common Stock, as described below. The grant of a performance
share shall be subject to such terms and conditions as the Committee deems
appropriate, including the following:

 

9.1. Performance Objectives. Each performance share will be subject to
performance objectives for the Company or one of its operating units to be
achieved by the participant before the end of a specified period. The number of
performance shares granted shall be determined by the Committee and may be
subject to such terms and conditions, as the Committee shall determine. If the
performance objectives are achieved, each participant will be paid in shares of
Common Stock or cash as determined by the Committee. If such objectives are not
met, each grant of performance shares may provide for lesser payments in
accordance with formulas established in the award.

 

9.2. Not Shareholder. The grant of performance shares to a participant shall not
create any rights in such participant as a shareholder of the Company, until the
payment of shares of Common Stock with respect to an award.

 

7



--------------------------------------------------------------------------------

9.3. No Adjustments. No adjustment shall be made in performance shares granted
on account of cash dividends which may be paid or other rights which may be
issued to the holders of Common Stock prior to the end of any period for which
performance objectives were established.

 

9.4. Expiration of Performance Share. If any participant’s employment or
consulting engagement with the Company is terminated for any reason other than
normal retirement, death or disability prior to the achievement of the
participant’s stated performance objectives, all the participant’s rights on the
performance shares shall expire and terminate unless otherwise determined by the
Committee. In the event of termination of employment or consulting by reason of
death, disability, or normal retirement, the Committee, in its own discretion
may determine what portions, if any, of the performance shares should be paid to
the participant.

 

10. Change of Control.

 

10.1 Change in Control. For purposes of this Section 10, a “Change in Control”
of the Company will mean the following:

 

(a) the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company;

 

(b) the approval by the shareholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;

 

(c) any person not a shareholder of the Company on the date of the Plan becomes
after the effective date of the Plan the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of (i) 20% or more, but
not 50% or more, of the combined voting power of the Company’s outstanding
securities ordinarily having the right to vote at elections of directors, unless
the transaction resulting in such ownership has been approved in advance by the
Continuing Directors (as defined below), or (ii) 50% or more of the combined
voting power of the Company’s outstanding securities ordinarily having the right
to vote at elections of directors (regardless of any approval by the Continuing
Directors); provided that a traditional institutional or venture capital
financing transaction shall be excluded from this definition; or

 

(d) a merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to the effective date of such
merger or consolidation have “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act), immediately following the effective date of such merger
or consolidation, of securities of the surviving corporation representing (i)
50% or more, but less than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuing Directors, or (ii) less than 50% of the combined
voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Continuing Directors).

 

8



--------------------------------------------------------------------------------

10.2 Continuing Directors. For purposes of this Section 10, “Continuing
Directors” of the Company will mean any individuals who are members of the Board
on the effective date of the Plan and any individual who subsequently becomes a
member of the Board whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Continuing
Directors (either by specific vote or by approval of the Company’s proxy
statement in which such individual is named as a nominee for director without
objection to such nomination).

 

10.3 Acceleration of Incentives. Unless otherwise resolved by the Committee in
its sole discretion at such time, if a Change in Control of the Company occurs
whereby the acquiring entity or successor to the Company does not agree to
assume the Incentives or replace them with substantially equivalent incentive
awards (as determined by the Committee in its reasonable discretion), then (a)
all outstanding options and SARs will vest and will become immediately
exercisable in full and, if not exercised on the date of the Change of Control,
will terminate on such date regardless of whether the participant to whom such
options or SARs have been granted remains in the employ or service of the
Company or any subsidiary of the Company or any acquiring entity or successor to
the Company; (b) the restrictions on all shares of restricted stock awards shall
lapse immediately; and (c) all performance shares criteria shall be deemed to be
met and payment made immediately.

 

10.4 Cash Payment for Options. If a Change in Control of the Company occurs,
then the Committee, if approved by the Committee in its sole discretion either
in an agreement evidencing an option at the time of grant or at any time after
the grant of an option, and without the consent of any participant affected
thereby, may determine that:

 

(a) some or all participants holding outstanding options will receive, with
respect to some or all of the shares of Common Stock subject to such options, as
of the effective date of any such Change in Control of the Company, cash in an
amount equal to the excess of the Fair Market Value of such shares immediately
prior to the effective date of such Change in Control of the Company over the
exercise price per share of such options; and

 

(b) any options as to which, as of the effective date of any such Change in
Control, the Fair Market Value of the shares of Common Stock subject to such
options is less than or equal to the exercise price per share of such options,
shall terminate as of the effective date of any such Change in Control.

 

If the Committee makes a determination as set forth in subparagraph (a) of this
Section 10.4, then as of the effective date of any such Change in Control of the
Company such options will terminate as to such shares and the participants
formerly holding such options will only have the right to receive such cash
payment(s). If the Committee makes a determination as set forth in subparagraph
(b) of this Section 10.4, then as of the effective date of any such Change in
Control of the Company such options will terminate, become void and expire as to
all unexercised shares of Common Stock subject to such options on such date, and
the participants formerly holding such options will have no further rights with
respect to such options.

 

9



--------------------------------------------------------------------------------

11. General.

 

11.1. Effective Date. The Plan will become effective upon approval by the
Company’s board of directors.

 

11.2. Duration. The Plan shall remain in effect until all Incentives granted
under the Plan have either been satisfied by the issuance of shares of Common
Stock or the payment of cash or been terminated under the terms of the Plan and
all restrictions imposed on shares of Common Stock in connection with their
issuance under the Plan have lapsed. No Incentives may be granted under the Plan
after the earlier of the tenth anniversary of the date of the adoption of the
Plan or the date the Plan is approved by the shareholders of the Company.

 

11.3. Non-transferability of Incentives. Except in the event of the holder’s
death, by will or the laws of descent and distribution to the limited extent
provided in the Plan or the Incentive, unless approved by the Committee, no
stock option, SAR, restricted stock or performance award may be transferred,
pledged or assigned by the holder thereof, either voluntarily or involuntarily,
directly or indirectly, by operation of law or otherwise, and the Company shall
not be required to recognize any attempted assignment of such rights by any
participant. During a participant’s lifetime, an Incentive may be exercised only
by him or her or by his or her guardian or legal representative.

 

11.4. Effect of Termination or Death. In the event that a participant ceases to
be an employee of or consultant to the Company, or the participants’ other
service with the Company is terminated, for any reason, including death, any
Incentives may be exercised or shall expire at such times as may be determined
by the Committee in its sole discretion in the agreement evidencing an
Incentive. Notwithstanding the other provisions of this Section 11.4, upon a
participant’s termination of employment or other service with the Company and
all subsidiaries, the Committee may, in its sole discretion (which may be
exercised at any time on or after the date of grant, including following such
termination), cause options and SARs (or any part thereof) then held by such
participant to become or continue to become exercisable and/or remain
exercisable following such termination of employment or service and Restricted
Stock Awards, Performance Shares and Stock Awards then held by such participant
to vest and/or continue to vest or become free of transfer restrictions, as the
case may be, following such termination of employment or service, in each case
in the manner determined by the Committee; provided, however, that no Incentive
may remain exercisable or continue to vest beyond its expiration date. Any
incentive stock option that remains unexercised more than one (1) year following
termination of employment by reason of death or disability or more than three
(3) months following termination for any reason other than death or disability
will thereafter be deemed to be a Non-Statutory Stock Option.

 

10



--------------------------------------------------------------------------------

11.5. Additional Conditions. Notwithstanding anything in this Plan to the
contrary: (a) the Company may, if it shall determine it necessary or desirable
for any reason, at the time of award of any Incentive or the issuance of any
shares of Common Stock pursuant to any Incentive, require the recipient of the
Incentive, as a condition to the receipt thereof or to the receipt of shares of
Common Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Incentive or the shares of
Common Stock issued pursuant thereto for his or her own account for investment
and not for distribution; and (b) if at any time the Company further determines,
in its sole discretion, that the listing, registration or qualification (or any
updating of any such document) of any Incentive or the shares of Common Stock
issuable pursuant thereto is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company. Notwithstanding any other provision of the Plan or
any agreements entered into pursuant to the Plan, the Company will not be
required to issue any shares of Common Stock under this Plan, and a participant
may not sell, assign, transfer or otherwise dispose of shares of Common Stock
issued pursuant to any Incentives granted under the Plan, unless (a) there is in
effect with respect to such shares a registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), and any applicable state or
foreign securities laws or an exemption from such registration under the
Securities Act and applicable state or foreign securities laws, and (b) there
has been obtained any other consent, approval or permit from any other
regulatory body which the Committee, in its sole discretion, deems necessary or
advisable. The Company may condition such issuance, sale or transfer upon the
receipt of any representations or agreements from the parties involved, and the
placement of any legends on certificates representing shares of Common Stock, as
may be deemed necessary or advisable by the Company in order to comply with such
securities laws or other restrictions. The Committee may restrict the rights of
participants to the extent necessary to comply with Section 16(b) of the
Exchange Act, the Internal Revenue Code or any other applicable law or
regulation. The grant of an Incentive award pursuant to the Plan shall not limit
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, exchange or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 

11.6. Adjustment. In the event of any recapitalization, stock dividend, stock
split, combination of shares or other change in the Common Stock, the number of
shares of Common Stock then subject to the Plan, including shares subject to
restrictions, options or achievements of performance shares, shall be adjusted
in proportion to the change in outstanding shares of Common Stock. In the event
of any such adjustments, the purchase price of any option, the performance
objectives of any Incentive, and the shares of Common Stock issuable pursuant to
any Incentive shall be adjusted as and to the extent appropriate, in the
discretion of the Committee, to provide participants with the same relative
rights before and after such adjustment.

 

11



--------------------------------------------------------------------------------

11.7. Incentive Plans and Agreements. Except in the case of stock awards, the
terms of each Incentive shall be stated in a plan or agreement approved by the
Committee. The Committee may also determine to enter into agreements with
holders of options to reclassify or convert certain outstanding options, within
the terms of the Plan, as incentive stock options or as non-statutory stock
options and in order to eliminate SARs with respect to all or part of such
options and any other previously issued options.

 

11.8. Withholding.

 

(a) The Company shall have the right to (i) withhold and deduct from any
payments made under the Plan or from future wages of the participant (or from
other amounts that may be due and owing to the participant from the Company or a
subsidiary of the Company), or make other arrangements for the collection of,
all legally required amounts necessary to satisfy any and all foreign, federal,
state and local withholding and employment-related tax requirements attributable
to an Incentive, or (ii) require the participant promptly to remit the amount of
such withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to an Incentive. At any time when a
participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with a distribution of Common
Stock or upon exercise of an option or SAR, the participant may satisfy this
obligation in whole or in part by electing (the “Election”) to have the Company
withhold from the distribution shares of Common Stock having a value up to the
amount required to be withheld. The value of the shares to be withheld shall be
based on the Fair Market Value of the Common Stock on the date that the amount
of tax to be withheld shall be determined (“Tax Date”).

 

(b) Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. An Election is irrevocable.

 

(c) If a participant is an officer or director of the Company within the meaning
of Section 16 of the Exchange Act, then an Election is subject to the following
additional restrictions:

 

(1) No Election shall be effective for a Tax Date which occurs within six months
of the grant or exercise of the award, except that this limitation shall not
apply in the event death or disability of the participant occurs prior to the
expiration of the six-month period.

 

(2) The Election must be made either six months prior to the Tax Date or must be
made during a period beginning on the third business day

 

12



--------------------------------------------------------------------------------

following the date of release for publication of the Company’s quarterly or
annual summary statements of sales and earnings and ending on the twelfth
business day following such date.

 

(d) If the option granted to a participant hereunder is an incentive stock
option, and if the participant sells or otherwise disposes of any of the shares
of Common Stock acquired pursuant to the incentive stock option on or before the
later of (1) the date two years after the date of grant, or (2) the date one
year after the date of exercise, the participant shall immediately notify the
Company in writing of such disposition. The participant agrees that the
participant may be subject to income tax withholding by the Company on the
compensation income recognized by the participant from the early disposition by
payment in cash or out of the current earnings paid to the participant.

 

11.9. No Continued Employment, Engagement or Right to Corporate Assets. No
participant under the Plan shall have any right, because of his or her
participation, to continue in the employ of the Company for any period of time
or any right to continue his or her present or any other rate of compensation.
Nothing contained in the Plan shall be construed as giving an employee, a
consultant, such persons’ beneficiaries or any other person any interests of any
kind in the assets of the Company or creating a trust of any kind or a fiduciary
relationship of any kind between the Company and any such person.

 

11.10. Deferral Permitted. Payment of cash or distribution of any shares of
Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive. Payment may be deferred at the option of the
participant if provided in the Incentive.

 

11.11. Amendment of the Plan. The Board may amend, suspend or discontinue the
Plan at any time; provided, however, that no amendments to the Plan will be
effective without approval of the shareholders of the Company if shareholder
approval of the amendment is then required pursuant to Section 422 of the Code,
the regulations promulgated thereunder or the rules of any stock exchange or
Nasdaq or similar regulatory body. No termination, suspension or amendment of
the Plan may adversely affect any outstanding Incentive without the consent of
the affected participant; provided, however, that this sentence will not impair
the right of the Committee to take whatever action it deems appropriate under
Sections 2, 10 and 11 of the Plan.

 

11.12. Definition of Fair Market Value. For purposes of this Plan, the “Fair
Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee or
the board of directors of the Company determines in good faith in the exercise
of its reasonable discretion to be 100% of the fair market value of such a share
as of the date in question; provided, however, that notwithstanding the
foregoing, if such shares are listed on a U.S. securities exchange or are quoted
on the Nasdaq National Market System or Nasdaq SmallCap Stock Market (“Nasdaq”),
then Fair Market Value shall be determined by reference to the last sale price
of a share of Common Stock on such U.S. securities exchange or Nasdaq on the
applicable date.

 

13



--------------------------------------------------------------------------------

If such U.S. securities exchange or Nasdaq is closed for trading on such date,
or if the Common Stock does not trade on such date, then the last sale price
used shall be the one on the date the Common Stock last traded on such U.S.
securities exchange or Nasdaq.

 

11.13 Breach of Confidentiality, Assignment of Inventions, or Non-Compete
Agreements. Notwithstanding anything in the Plan to the contrary, in the event
that a participant materially breaches the terms of any confidentiality,
assignment of inventions, or non-compete agreement entered into with the Company
or any subsidiary of the Company, whether such breach occurs before or after
termination of such participant’s employment or other service with the Company
or any subsidiary, the Committee in its sole discretion may immediately
terminate all rights of the participant under the Plan and any agreements
evidencing an Incentive then held by the participant without notice of any kind.

 

11.13 Governing Law. The validity, construction, interpretation, administration
and effect of the Plan and any rules, regulations and actions relating to the
Plan will be governed by and construed exclusively in accordance with the laws
of the State of North Carolina, notwithstanding the conflicts of laws principles
of any jurisdictions.

 

11.14 Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
participants in the Plan.

 

11.15 Lock-up Agreement. Each recipient of securities hereunder agrees, in
connection with the first registration with the United States Securities and
Exchange Commission under the Securities Act of 1933, as amended, of the public
sale of the Company’s Common Stock, not to sell, make any short sale of, loan,
grant any option for the purchase of or otherwise dispose of any securities of
the Company (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed 180 days) from the effective date of such
registration as the Company or the underwriters, as the case may be, shall
specify. Each such recipient agrees that the Company may instruct its transfer
agent to place stop-transfer notations in its records to enforce this Section.
Each such recipient agrees to execute a form of agreement reflecting the
foregoing restrictions as requested by the underwriters managing such offering.

 

14



--------------------------------------------------------------------------------

CHELSEA THERAPEUTICS INTERNATIONAL, LTD.

2004 Stock Plan

NOTICE OF STOCK OPTION GRANT

 

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

(Optionee and address)

--------------------------------------------------------------------------------

        Grant Number  

 

--------------------------------------------------------------------------------

       

 

You have been granted an option to purchase Common Stock of Chelsea Therapeutics
International, Ltd. (the “Company”), as follows:

 

Date of Grant   ______________ Vesting Commencement Date   ______________
Exercise Price per Share   ______________ Total Number of Shares Granted  
______________ Total Exercise Price   ______________ Type of Option:  
                     Incentive Stock Option                             
Nonstatutory Stock Option     Term/Expiration Date:  
10 Years/                             5 Years/                         Vesting
Schedule:   Subject to accelerated vesting as set forth in the Plan or in the
Stock Option Agreement, this Option may be exercised, in whole or in part, in
accordance with the following schedule: A) one half of the shares subject to the
Option shall vest on the date one year from the Vesting Commencement Date; and
B) one half of the shares subject to the Option shall vest on the date that is
two years after the Vesting Commencement Date; provided that such optionee
remains an employee of, or consultant to, the Company as of each such vesting
date. Termination Period:   Option may be exercised for up to 90 days after
termination of employment or consulting relationship except as set out in
Sections 7 and 8 of the Stock Option Agreement (but in no event later than the
Expiration Date. By your signature and the signature of the Company’s
representative below, you and the Company agree that this option is granted
under and governed by the terms and conditions of the Chelsea Therapeutics
International, Ltd. 2004 Stock Plan (the “Plan”) and the Stock Option Agreement,
all of which are attached and made a part of this document.



--------------------------------------------------------------------------------

Dated:                     

 

OPTIONEE:   CHELSEA THERAPEUTICS INTERNATIONAL, LTD.

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Print Name

  Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CHELSEA THERAPEUTICS INTERNATIONAL, LTD.

 

STOCK OPTION AGREEMENT

 

1. Grant of Option. Chelsea Therapeutics International, Ltd., a Delaware
corporation (the “Company”), hereby grants to the Optionee named in the Notice
of Grant (the “Optionee”) an option (the “Option”) to purchase a total number of
shares of Common Stock (the “Shares”) set forth in the Notice of Grant, at the
exercise price per share set forth in the Notice of Grant (the “Exercise Price”)
subject to the terms, definitions and provisions of the Chelsea Therapeutics
International, Ltd. 2004 Stock Plan (the “Plan”) adopted by the Company, which
is incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option. To the
extent of any conflict between the terms of this Stock Option Agreement and the
Plan, the terms of the Plan shall control.

 

If designated an Incentive Stock Option, this Option is intended to qualify as
an Incentive Stock Option as defined in Section 422 of the Code, or any
successor provision.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant, the terms
of the Plan and as follows:

 

(a) Right to Exercise.

 

(i) This Option may not be exercised for a fraction of a share.

 

(ii) In the event of Optionee’s death, disability or other termination of
employment, the exercisability of the Option is governed by Sections 6, 7 and 8
below, subject to the limitation contained in subsection 2(a)(iii).

 

(iii) In no event may this Option be exercised after the date of expiration of
the term of this Option as set forth in the Notice of Grant.

 

(b) Method of Exercise. This Option shall be exercisable by written notice (in
the form attached hereto as Exhibit A) which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such shares of Common Stock as may be
required by the Company pursuant to the provisions of the Plan. Such written
notice shall be signed by the Optionee and shall be delivered in person or by
certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the Exercise Price. This Option shall be deemed to be
exercised upon receipt by the Company of such written notice accompanied by the
Exercise Price.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares may then be listed.
Assuming such compliance, for income tax purposes the Shares shall be considered
transferred to the Optionee on the date on which the Option is exercised with
respect to such Shares.



--------------------------------------------------------------------------------

3. Optionee’s Representations. In the event the Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), at the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company an Investment
Representation Statement in the form attached hereto as Exhibit B.

 

4. Method of Payment. Payment of the Exercise Price shall be by cash, check or
any combination thereof, at the election of the Optionee.

 

5. Restrictions on Exercise. This Option may not be exercised until such time as
(a) the Plan and the Shares covered by this Option have been approved by the
stockholders of the Company and (b) the issuance of such Shares upon such
exercise or the method of payment of consideration for such shares does not
constitute a violation of any applicable federal or state securities or other
law or regulation, including any rule under Part 207 of Title 12 of the Code of
Federal Regulations (“Regulation G”) as promulgated by the Federal Reserve
Board. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

 

6. Termination of Relationship. In the event of termination of Optionee’s
employment or consulting relationship with the Company, Optionee may, to the
extent otherwise so entitled at the date of such termination (the “Termination
Date”), exercise this Option during the Termination Period set out in the Notice
of Grant. To the extent that Optionee was not entitled to exercise this Option
at the date of such termination, or if Optionee does not exercise this Option
within the time specified herein, the Option shall terminate.

 

7. Disability of Optionee. Notwithstanding the provisions of Section 6 above, in
the event of termination of Optionee’s consulting or employment relationship as
a result of his total and permanent disability (as defined in Section 22(e)(3)
of the Code or any successor provision), Optionee may, but only within twelve
(12) months from the date of termination of employment or consulting
relationship (but in no event later than the date of expiration of the term of
this Option as set forth in Section 10 below), exercise this Option to the
extent Optionee was entitled to exercise it at the date of such termination. To
the extent that Optionee was not entitled to exercise the Option at the date of
termination, or if Optionee does not exercise such Option (which Optionee was
entitled to exercise) within the time specified herein, the Option shall
terminate.

 

8. Death of Optionee. In the event of the death of Optionee during the term of
this Option and, with respect to a Consultant, during such Consultant’s
continuing consulting relationship with the Company or within 90 days of
termination of Consultant’s relationship with the Company and, with respect to
an employee, during such employee’s employment relationship with the Company or
within 90 days of termination of such employee’s relationship with the

 

2



--------------------------------------------------------------------------------

Company, the Option may be exercised at any time within twelve (12) months
following the date of termination (but in no event later than the date of
expiration of the term of this Option as set forth in Section 10 below), by
Optionee’s estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent of the right to exercise that
Optionee was entitled to at the date of death.

 

9. Nontransferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.

 

10. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant and the Plan, and may be exercised during such term only in
accordance with the Plan and the terms of this Option.

 

11. Taxation Upon Exercise of Option. Optionee understands that, upon exercising
a Nonstatutory Stock Option, he or she will recognize income for tax purposes in
an amount equal to the excess of the then fair market value of the Shares over
the exercise price. If the Optionee is an employee, the Company will be required
to withhold from Optionee’s compensation, or collect from Optionee and pay to
the applicable taxing authorities an amount equal to a percentage of this
compensation income. Additionally, the Optionee may at some point be required to
satisfy tax withholding obligations with respect to the disqualifying
disposition of an Incentive Stock Option. The Optionee shall satisfy his or her
tax withholding obligation arising upon the exercise of a Nonstatutory Stock
Option or a disqualifying disposition by one or some combination of the
following methods: (i) by cash payment, or (ii) out of Optionee’s current
compensation, or (iii) if permitted by the Committee, in its discretion, by
surrendering to the Company Shares that (a) in the case of Shares previously
acquired from the Company, have been owned by the Optionee for more than six
months on the date of surrender, and (b) have a fair market value on the date of
surrender equal to or greater than Optionee’s marginal tax rate times the
ordinary income recognized, or (iv) if permitted by the Committee, in its
discretion, and if the Option is designated as a Nonstatutory Stock Option by
electing to have the Company withhold from the Shares to be issued upon exercise
of the Option that number of Shares having a fair market value equal to the
amount required to be withheld. For this purpose, the fair market value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined (the “Tax Date”).

 

If the Optionee is subject to Section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (an “Insider”), any surrender of previously
owned Shares to satisfy tax withholding obligations arising upon exercise of
this Option must comply with the applicable provisions of Rule 16b-3 promulgated
under the Exchange Act (“Rule 16b-3”) and shall be subject to such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.

 

All elections by an Optionee to have Shares withheld to satisfy tax-withholding
obligations shall be made in writing in a form acceptable to the Committee and
shall be subject to the following restrictions:

 

  (1) the election must be made on or prior to the applicable Tax Date;

 

3



--------------------------------------------------------------------------------

  (2) once made, the election shall be irrevocable as to the particular Shares
of the Option as to which the election is made;

 

  (3) all elections shall be subject to the consent or disapproval of the
Committee;

 

  (4) if the Optionee is an Insider, the election must comply with the
applicable provisions of Rule 16b-3 and shall be subject to such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.

 

12. Tax Consequences. Set forth below is a brief summary as of the date of this
Option of some of the federal tax consequences of exercise of this Option and
disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX
LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

 

(a) Exercise of ISO. If this Option qualifies as an ISO, there will be no
regular federal income tax liability upon the exercise of the Option, although
the excess, if any, of the fair market value of the Shares on the date of
exercise over the Exercise Price will be treated as an item of adjustment to the
alternative minimum tax for federal tax purposes in the year of exercise and may
subject the Optionee to the alternative minimum tax.

 

(b) Exercise of Nonstatutory Stock Option. If this Option does not qualify as an
ISO, there may be a regular federal income tax liability upon the exercise of
the Option. The Optionee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the fair
market value of the Shares on the date of exercise over the Exercise Price and
the Company will qualify for a deduction in the same amount, subject to the
requirement that the compensation be reasonable. If Optionee is an employee, the
Company will be required to withhold from Optionee’s compensation or collect
from Optionee and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income at the time of exercise.

 

(c) Disposition of Shares. In the case of an NSO, if Shares are held for at
least one year, any gain realized on disposition of the Shares will be treated
as long-term capital gain for federal income tax purposes. In the case of an
ISO, if Shares transferred pursuant to the Option are held for at least one year
after exercise and are disposed of at least two years after the Date of Grant,
any gain realized on disposition of the Shares will also be treated as long-term
capital gain for federal income tax purposes. If Shares purchased under an ISO
are disposed of

 

4



--------------------------------------------------------------------------------

within one-year after exercise or within two years after the Date of Grant, any
gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) in an amount equal to the excess of the
lesser of (1) the fair market value of the Shares on the date of exercise, or
(2) the sale price of the Shares over the Exercise Price paid for those shares.
The Company will also be allowed a deduction equal to any such amount
recognized, subject to the requirement that the compensation be reasonable.

 

(d) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to the ISO on or before the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise, the Optionee shall immediately notify the Company in writing of such
disposition. Optionee agrees that Optionee may be subject to income tax
withholding by the Company on the compensation income recognized by the Optionee
from the early disposition by payment in cash or out of the current earnings
paid to the Optionee.

 

13. Company’s Right of First Refusal. Before any Shares held by Optionee or any
transferee (either being sometimes referred to herein as the “Holder”) may be
sold or otherwise transferred (including transfer by gift or operation of law),
the Company or its assignee(s) shall have a right of first refusal to purchase
the Shares on the terms and conditions set forth in this Section (the “Right of
First Refusal”).

 

(a) Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (i) the Holder’s bona fide
intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed transferee (“Proposed Transferee”); (iii) the number of Shares to be
transferred to each Proposed Transferee; and (iv) the bona fide cash price or
other consideration for which the Holder proposes to transfer the Shares (the
“Offered Price”), and the Holder shall offer the Shares at the Offered Price to
the Company or its assignee(s).

 

(b) Exercise of Right of First Refusal. At any time within thirty (30) days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all, but not less than all, of
the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with subsection (c)
below.

 

(c) Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section shall be the
Offered Price. If the Offered Price includes consideration other than cash, the
cash equivalent value of the noncash consideration shall be determined by the
Board of Directors of the Company in good faith.

 

(d) Payment. Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness of the Holder to the Company (or, in the
case of repurchase by an assignee, to the assignee), or by any combination
thereof within 30 days after receipt of the Notice or in the manner and at the
times set forth in the Notice.

 

5



--------------------------------------------------------------------------------

(e) Holder’s Right to Transfer. If all of the Shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section, then the Holder may sell or
otherwise transfer such Shares to that Proposed Transferee at the Offered Price
or at a higher price, provided that such sale or other transfer is consummated
within 90 days after the date of the Notice and provided further that any such
sale or other transfer is effected in accordance with any applicable securities
laws and the Proposed Transferee agrees in writing that the provisions of this
Section and the Plan shall continue to apply to the Shares in the hands of such
Proposed Transferee. If the Shares described in the Notice are not transferred
to the Proposed Transferee within such period at the Offered Price or a higher
price, a new Notice shall be given to the Company, and the Company and/or its
assignees shall again be offered the Right of First Refusal before any Shares
held by the Holder may be sold or otherwise transferred.

 

(f) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section notwithstanding, the transfer of any or all of the Shares on the
Optionee’s death by will or intestacy to the Optionee’s immediate family or a
trust for the benefit of the Optionee’s immediate family shall be exempt from
the provisions of this Section. “Immediate Family” as used herein shall mean
spouse, lineal descendant or antecedent, father, mother, brother or sister. In
such case, the transferee or other recipient shall receive and hold the Shares
so transferred subject to the provisions of this Section and the Plan, and there
shall be no further transfer of such Shares except in accordance with the terms
of this Section and the Plan.

 

(g) Termination of Right of First Refusal. The Right of First Refusal shall
terminate as to any Shares 90 days after the first sale of Common Stock of the
Company to the general public pursuant to a registration statement filed with
and declared effective by the Securities and Exchange Commission under the
Securities Act.

 

14. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. Optionee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by state or federal securities laws:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.

 

6



--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN (A)
RESTRICTIONS ON TRANSFER AND RIGHT OF FIRST REFUSAL OPTIONS HELD BY THE ISSUER
OR ITS ASSIGNEE(S) AND (B) DRAG-ALONG RIGHTS AS SET FORTH IN THE ISSUER’S STOCK
PLAN AND THE STOCK OPTION AGREEMENT RELATING TO THESE SHARES, COPIES OF WHICH
MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER
RESTRICTIONS AND RIGHT OF FIRST REFUSAL ARE BINDING ON TRANSFEREES OF THESE
SHARES.

 

(b) Stop-Transfer Notices. Optionee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

 

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any transferee to whom
such Shares shall have been so transferred.

 

15. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

 

16. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Company’s
Board of Directors or the Committee that administers the Plan, which shall
review such dispute at its next regular meeting. The resolution of such a
dispute by the Board or committee shall be final and binding on the Company and
on Optionee.

 

17. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina excluding
that body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

 

18. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address as shown below beneath its
signature, or to such other address as such party may designate in writing from
time to time to the other party.

 

7



--------------------------------------------------------------------------------

19. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

20. 2004 Stock Plan. Optionee acknowledges receipt of a copy of the Plan and
represents that he is familiar with the terms and provisions thereof, and hereby
accepts this Option subject to all of the terms and provisions thereof. Optionee
has reviewed the Plan and this Option in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Option and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board or
Committee upon any questions arising under the Plan or this Option.

 

21. Lock-up Agreement. Optionee agrees, in connection with the first
registration with the United States Securities and Exchange Commission under the
Securities Act of 1933, as amended, of the public sale of the Company’s Common
Stock, not to sell, make any short sale of, loan, grant any option for the
purchase of or otherwise dispose of any securities of the Company (other than
those included in the registration) without the prior written consent of the
Company or such underwriters, as the case may be, for such period of time (not
to exceed 180 days) from the effective date of such registration as the Company
or the underwriters, as the case may be, shall specify. Optionee agrees that the
Company may instruct its transfer agent to place stop-transfer notations in its
records to enforce this Section 21. Optionee agrees to execute a form of
agreement reflecting the foregoing restrictions as requested by the underwriters
managing such offering.

 

22. Drag Along Rights.

 

(a) Optionee hereby agrees that if the holders of at least a majority of the
outstanding voting securities voting together as a single class (on an
as-converted to Common Stock basis) (the “Consenting Stockholders”) approve of a
merger or consolidation of the Company (other than a transaction pursuant to
which the holders of the Company’s outstanding voting securities own 50% or more
of the outstanding voting securities of the surviving entity), a sale of all the
Company’s capital stock or sale of all or substantially all of the assets of the
Company (each a “Drag-Along Sale”), and such Drag-Along Sale is approved by a
majority of the members of the Board of Directors of the Company, then the
Consenting Stockholders will be entitled to cause Optionee to sell all of his
shares of the Company’s capital stock in the Drag-Along Sale and to vote all of
his shares of capital stock in favor of such a transaction (the “Drag-Along
Right”). The Company shall, promptly following notice from the Consenting
Stockholders (which notice shall be signed by the requisite number of Consenting
Stockholders or include a copy of a consent of such stockholders) that they
desire to exercise the Drag-Along Right, give to Optionee a notice (a
“Drag-Along Notice”) containing a description of the material terms of such
proposed transaction including the name and address of the acquiring party, the
consideration per share offered by the acquiring party, the payment terms and
closing date, which shall be a date not less than thirty (30) days after the
giving of the Drag-Along Notice, and including a copy of any written offer,
letter of intent, term sheet or contract of sale for such Drag-Along Sale.
Notwithstanding the foregoing, any merger or consolidation of the Company, sale
of

 

8



--------------------------------------------------------------------------------

the Company’s capital stock, or sale of all or substantially all of the assets
of the Company shall not be deemed a “Drag-Along Sale” for purposes of this
Section if (i) the liability of any of the Company’s stockholders (as
stockholders) under the transaction documents or other instruments effecting or
relating to such merger, consolidation or sale of the Company’s capital stock or
assets (the “Sale Transaction Documents”) is joint or not several from the
liability of any other stockholder of the Company; or (ii) if the liability of a
stockholder under the Sale Transaction Documents may exceed the lesser of (A)
such stockholder’s pro rata portion (based upon the number of shares of Common
Stock held on an as-converted to Common Stock basis by such stockholder in
relation to the number of shares of Common Stock held on an as-converted to
Common Stock basis by all stockholders of the Company) of a claim for which such
stockholder may be liable under the Sale Transaction Documents, or (B) the value
of the consideration actually to be received by such stockholder (as a
stockholder or otherwise) in connection with such merger, consolidation or sale
of the Company’s capital stock or assets.

 

(b) In connection with the pursuit and consummation of any Drag-Along Sale
provided for above, Optionee hereby: (i) grants the Secretary of the Company an
irrevocable proxy (which shall be and shall be deemed to be coupled with an
interest) to vote (by actual vote or by written consent) the shares held by
Optionee or his successors and permitted assigns and transferees in favor of any
Drag-Along Sale pursued in connection with this Section in the event that such
Optionee or his successors and permitted assigns and transferees fail to consent
in writing or vote for any such Drag-Along Sale; provided the sale is effected
substantially in accordance with the material terms set forth in the Drag-Along
Notice; and (ii) agrees to promptly execute and deliver (without unreasonable
condition or delay) any transaction agreement(s) and documentation (including,
without limitation, stockholder agreements, waivers and releases, and affiliate
letters) deemed necessary, appropriate or advisable by the Company or a majority
of the Consenting Stockholders in connection with the Drag-Along Sale. In the
event that Optionee or his successors or permitted assigns and transferees fails
to promptly execute and deliver any such transaction agreement(s) and
documentation, or attempts to unreasonably condition or delay the execution or
delivery thereof, the Company (or its designee) shall be deemed to have been
irrevocably appointed as the attorney-in-fact of Optionee (or the successor or
permitted assignees or transferees thereof), with full power to execute and
deliver any and all such transaction agreement(s) and documentation in the name
and on behalf of Optionee (or the successor or permitted assignees or
transferees thereof). In addition to any other rights and remedies available to
it at law or in equity, the Consenting Stockholders (and, with respect to the
immediately preceding sentence, the Company) will be entitled to specifically
enforce the terms of this Agreement with respect to or related to any Drag-Along
Sale.

 

(c) The rights and obligations established in this Section shall terminate upon
the earlier of (a) the closing of a public offering pursuant to an effective
registration statement under the Securities Act, covering the offer and sale of
the Company’s Common Stock and (b) any acquisition of the Company effected by
means of merger, consolidation, share exchange or other form of corporate
reorganization in which outstanding shares of the Company are exchanged for
securities or other consideration issued, or caused to be issued, by the
acquiring corporation or its affiliate, or a sale of all or substantially all of
the assets of the Company.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

CHELSEA THERAPEUTICS INTERNATIONAL, LTD.

 

EXERCISE NOTICE

 

Chelsea Therapeutics International, Ltd.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention: Secretary

 

1. Exercise of Option. Effective as of today, the undersigned (“Optionee”)
hereby elects to exercise Optionee’s option to purchase                     
shares of the Common Stock (the “Shares”) of Chelsea Therapeutics International,
Ltd. (the “Company”) under and pursuant to the Company’s 2004 Stock Plan (the
“Plan”) and the Notice of Stock Option Grant dated             , 200     with
its attached Stock Option Agreement (the “Option Agreement”). The purchase price
for the Shares shall be $                     as required by the Option
Agreement. Optionee herewith delivers to the Company the full Exercise Price for
the Shares.

 

2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions. Optionee represents that
Optionee is purchasing the Shares for Optionee’s own account for investment and
not with a view to, or for sale in connection with, a distribution of any of
such Shares.

 

3. Compliance with Securities Laws. Optionee understands and acknowledges that
the Shares have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and, notwithstanding any other provision of the Option
Agreement to the contrary, the exercise of any rights to purchase any Shares is
expressly conditioned upon compliance with the Securities Act, all applicable
state securities laws and all applicable requirements of any stock exchange or
over the counter market on which the Company’s Common Stock may be listed or
traded at the time of exercise and transfer. Optionee agrees to cooperate with
the Company to ensure compliance with such laws.

 

4. Federal Restrictions on Transfer. Optionee understands that the Shares have
not been registered under the Securities Act and therefore cannot be resold and
must be held indefinitely unless they are registered under the Securities Act or
unless an exemption from such registration is available and that the
certificate(s) representing the Shares may bear a legend to that effect.
Optionee understands that the Company is under no obligation to register the
Shares and that an exemption may not be available or may not permit Optionee to
transfer Shares in the amounts or at the times proposed by Optionee.
Specifically, Optionee has been advised that Rule 144 promulgated under the
Securities Act, which permits certain resales of unregistered securities, is not
presently available with respect to the Shares and, in any event requires that
the Shares be paid for and then be held for at least one year (and in some cases
two years) before they may be resold under Rule 144.



--------------------------------------------------------------------------------

5. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
optioned Shares, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such stock certificate promptly after the Option
is exercised.

 

Optionee shall enjoy rights as a stockholder until such time as Optionee
disposes of the Shares or the Company and/or its assignee(s) exercises the Right
of First Refusal pursuant to the Option Agreement. Upon such exercise, Optionee
shall have no further rights as a holder of the Shares so purchased except the
right to receive payment for the Shares so purchased in accordance with the
provisions of this Agreement, and Optionee shall forthwith cause the
certificate(s) evidencing the Shares so purchased to be surrendered to the
Company for transfer or cancellation.

 

6. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

7. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan and the Option Agreement and any
Investment Representation statement executed and delivered to Company by
Optionee shall constitute the entire agreement of the parties and supersede in
their entirety all prior undertakings and agreements of the Company and Optionee
with respect to the subject matter hereof, and is governed by North Carolina law
except for that body of law pertaining to conflict of laws.

 

Submitted by:       Accepted by: OPTIONEE:       Chelsea Therapeutics
International, Ltd.

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

            Name:  

 

--------------------------------------------------------------------------------

            Title:  

 

--------------------------------------------------------------------------------

Address:  

 

--------------------------------------------------------------------------------

      Address:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B

 

INVESTMENT REPRESENTATION STATEMENT

 

OPTIONEE   :    __________________________________________ COMPANY   :   
Chelsea Therapeutics International, Ltd. SECURITY   :    Common Stock AMOUNT   :
   ______________________________ Shares

 

In connection with the purchase of the above-listed Securities, I, the Optionee,
represent to the Company the following.

 

1. Optionee is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the securities. Optionee is purchasing the
securities for investment for Optionee’s own account only and not with a view
to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).

 

2. Optionee understands that the securities have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Optionee’s investment
intent as expressed herein.

 

3. Optionee further understands that the securities must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from registration is available. Moreover, Optionee understands that the Company
is under no obligation to register the securities. In addition, Optionee
understands that the certificate evidencing the securities will be imprinted
with a legend that prohibits the transfer of the securities unless they are
registered or such registration is not required in the opinion of counsel for
the Company.

 

4. Optionee is familiar with the provisions of Rules 144, 144(k) and 701,
promulgated under the Securities Act, that permit limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer) in a nonpublic offering, subject
to the satisfaction of certain conditions.

 

Subject to any lock-up agreement, in the event the Company becomes subject to
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), the securities exempt under Rule 701
may be resold by the Optionee 90 days thereafter, subject to the satisfaction of
certain of the conditions



--------------------------------------------------------------------------------

specified by Rule 144, including: (a) the sale being made through a broker in an
unsolicited “broker’s transaction” or in transactions directly with a market
maker (as that term is defined under the Exchange Act); and (b) in the case of
an affiliate, the availability of certain public information about the Company,
and the amount of securities being sold during any three-month period not
exceeding the limitations specified in Rule 144(e), if applicable.

 

If the purchase of the securities does not qualify under Rule 701 at the time of
purchase, then the securities may be resold by the Optionee in certain limited
circumstances subject to the provisions of Rule 144, which require: (a) the
availability of certain public information about the Company; (b) the resale
occurring not less than one year after the party has purchased, and made full
payment (within the meaning of Rule 144) for, the securities to be sold; and (3)
in the case of an affiliate, or of a nonaffiliate who has held the securities
less than two years, the sale being made through a broker in an unsolicited
“broker’s transaction” or in transactions directly with a market maker (as that
term is defined under the Exchange Act) and the amount of securities being sold
during any three-month period not exceeding the specified limitations.

 

If all of the requirements of Rule 144 are not satisfied, Optionee may be able
to sell the securities without registration pursuant to the exemption contained
in Rule 144(k), provided that the resale occurs not less than two years after
the party has purchased, and made full payment (within the meaning of Rule 144)
for, the securities.

 

5. Optionee further understands that at the time Optionee wishes to sell the
securities there may be no public market upon which to make such a sale, and
that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rules 144 or 701, and
that, in such event, Optionee would be precluded from selling the securities
under Rules 144 or 701 even if the one-year minimum holding period had been
satisfied; however, Optionee may be able to sell the securities pursuant to the
exemptions contained in Rule 144(k) if the two-year holding period has been
satisfied.

 

6. Optionee further understands that in the event all of the applicable
requirements of Rules 144, 144(k) or 701 are not satisfied, registration under
the Securities Act or some registration exemption will be required; and that,
notwithstanding the fact that Rules 144, 144(k) and 701 are not exclusive, the
Staff of the SEC has expressed its opinion that persons proposing to sell
private placement securities other than in a registered offering and otherwise
than pursuant to Rules 144, 144(k) or 701 will have a substantial burden of
proof in establishing that an exemption from registration is available for such
offers or sales, and that such persons and their brokers who participate in such
transactions do so at their own risk.

 

Date       Signature of Optionee:

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------